Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-2, 7, 9-10, 12, 15-16, and 19 are objected to because of the following informalities:  
In claim 1, line 7, it appears Applicant intended “transmit a unmanned” to read --transmit an unmanned--
In claim 2, line 4, it appears Applicant intended “said optical guidance device” to read --said optical guidance system--
In claim 7, line 3, it appears Applicant intended “the another unmanned aerial vehicle” to read --the other unmanned aerial vehicle--
In claim 9, line 1, it appears Applicant intended “where said” to read --wherein said--
In claim 10, line 3, it appears Applicant intended “said unmanned aerial docking port with a docking port of said docking station” to read --said unmanned aerial vehicle docking port with the docking port of said docking station--
In claim 12, line 1, it appears Applicant intended “wherein the shape” to read --wherein a shape--
In claim 12, line 4, it appears Applicant intended “to confirm” to read --to conform--
In claim 15, line 3, it appears Applicant intended “a docking station” to read --the docking station--
In claim 16, line 3, it appears Applicant intended “a docking station” to read --the
In claim 19, line 3, it appears Applicant intended “a docking port of the unmanned aerial vehicle of the system of claim 1” to read --a docking port of an unmanned aerial vehicle according to the system of claim 1--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 5 recites “wherein said unmanned aerial vehicle docking port includes at least one communications, wired or wireless connector module and/or at least one power source, wired or wireless connector module operable to connect with at least one communications connector and/or at least one power source connector of said other docking port of said other unmanned aerial vehicle or of said docking station”, which is indefinite. It is unclear what the metes and bounds of the italicized portion are, rendering the scope of the claims indefinite. Claims 6 depends from claim 5, fails to cure said indefiniteness issues, and is thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “wherein said unmanned aerial vehicle docking port includes at least one wired or wireless communications connector module and/or at least one wired or wireless power source connector module, each respectively operable to connect with at least one communications connector and/or at least one power source connector of said other docking port of said other unmanned aerial vehicle or of said docking station”, as appears to be most consistent with Applicant’s specification. 
	Specifically, claim 9 recites “where said unmanned aerial vehicle docking port includes a data processing system, said data processing system being operable to process at least one of light and optical depth mapping, imaging, location, orientation and other sensor data, flight, navigation, networking, docking, launching, charging, power transfer, induction, distribution, power management and/or other operational data”, which is indefinite. It is unclear what it means to “process … location, orientation … flight … networking”, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “where said unmanned aerial vehicle docking port includes a data processing system, said data processing system being operable to process at least one of light and optical depth mapping, imaging, location determination of said unmanned aerial vehicle, orientation determination of said unmanned aerial vehicle, and other sensor data, flight control of said unmanned aerial vehicle, navigation, networking establishment and management of said unmanned aerial vehicle, docking, launching, charging, power transfer, induction, distribution, power management and/or other operational data”, as appears to be most consistent with Applicant’s specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzmann et al. (US Patent No. 8,231,083) in view of Wilson et al. (US PGPub. No. 2009/0294573). 
Regarding claim 1, Kutzmann teaches a system comprising an unmanned aerial vehicle [Kutzmann 12] having a body, a propulsion system, a sensor [Kutzmann 25] (Kutzmann Col. 5, lines 6-13; Col. 6, line 44-52), a power source, a controller system and at least one docking port [Kutzmann 26], said body having a shape incorporating said propulsion system, said sensor, said power source, said controller system and said at least one docking port, said propulsion system being operable to move said unmanned aerial vehicle, said sensor being operable to generate detected data based on a detected parameter, said power source being operable to provide power to said propulsion system, to said sensor and to said controller system, said controller system being operable to control, according to said generated data, said propulsion system, said sensor and said power source (Kutzmann Figures 1 and 3; Col. 4, lines 1-17; Col. 5, lines 6-35; Col. 6, line 44-52); wherein said controller is further operable to control said propulsion system to autonomously dock said docking port with at least one other unmanned aerial vehicle [Kutzmann 14] docking port [Kutzmann 16, 34] (Kutzmann Col. 6, line 44-52) 
Wilson, however, teaches a modular UAV system wherein a mothership is powered by a plurality of detachable UAVs (Examiner notes that docked UAVs combine with the mothership to form one powered UAV) including a communication device operable to transmit a unmanned aerial vehicle communication signal being incorporated into said body and being under control of said controller (Wilson ¶0075, ¶0088). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kutzmann in view of Wilson. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Kutzmann to include the system further comprising a communication device operable to transmit a unmanned aerial vehicle communication signal being incorporated into said body and being under control of said controller, as doing so was a known way of providing communication capability in a UAV-to-UAV docking environment, as recognized by Wilson (Wilson ¶0075, ¶0088). 
Regarding claim 5, Kutzmann in view of Wilson teaches the system of claim 1, wherein said unmanned aerial vehicle docking port includes at least one communications, wired or wireless connector module and/or at least one power source, wired or wireless connector module operable to connect with at least one communications connector and/or at least one power source connector of said other docking port of said other unmanned aerial vehicle or of said docking station (Wilson ¶0088).
Regarding claim 6, Kutzmann in view of Wilson teaches the system of claim 5, wherein said controller is further operable to control said power connector modules to control power transfer to said power source from a power supply of said other unmanned aerial vehicle or docking station (Wilson ¶0009, ¶0088). Examiner notes Wilson’s transfer of fuel as a type of power transfer in combustion propulsion UAVs, and that Wilson also teaches electrical power transfer. 
wireless communications module, and the nature of wireless communications allows for maximum flexibility in locating such a module. 
Regarding claim 8, Kutzmann in view of Wilson teaches the system of claim 1, wherein said unmanned aerial vehicle further comprises a networking system operably connected to said docking port, said networking system being operable as a network hub or node and/or sensor hub or node of a group of networked docking ports of other unmanned aerial vehicles and/or docking stations (Wilson ¶0088).
Regarding claim 9, Kutzmann in view of Wilson teaches the system of claim 1, where said unmanned aerial vehicle docking port includes a data processing system, said data processing system being operable to process at least one of light and optical depth mapping, imaging, location, orientation and other sensor data, flight, navigation, networking, docking, launching, charging, power transfer, induction, distribution, power management and/or other operational data independent of and/or in coordination with a data processing module of said other unmanned aerial vehicle or of said docking station (Wilson ¶0088). Examiner understands Wilson’s “’brains’ for the entire composite aircraft” to represent processing systems distributed across each deployable UAV, and that when at least one 
Regarding claim 14, Kutzmann in view of Wilson teaches a method of operating an unmanned aerial vehicle [Kutzmann 12] comprising processing an unmanned aerial vehicle communication signal (Wilson ¶0088), generating detected data based on a detected parameter (Kutzmann Col. 5, lines 6-13; Col. 6, line 44-52), powering a propulsion system of said unmanned aerial vehicle to move said unmanned aerial vehicle, controlling said propulsion system according to said generated data, wherein controlling said propulsion system includes controlling said propulsion system to dock a docking port of said unmanned aerial vehicle with a corresponding docking port of another unmanned aerial vehicle or of a docking station (Kutzmann Figures 1 and 3; Col. 4, lines 1-17; Col. 5, lines 6-35; Col. 6, line 44-52), as previously modified in, and with the same motivation as applied in regard to claim 1, above.
Regarding claim 15, Kutzmann in view of Wilson teaches the method of claim 14, further comprising receiving, wireless or wired, power to said docking port of said unmanned aerial vehicle from said corresponding docking port of the another unmanned aerial vehicle or of a docking station, and charging a power source of said unmanned aerial vehicle using said receiving power (Wilson ¶0009, ¶0088). Examiner notes Wilson’s transfer of fuel as a type of power transfer in combustion propulsion UAVs, and that Wilson also teaches electrical power transfer.
Regarding claim 16, Kutzmann in view of Wilson teaches the method of claim 14, further comprising transmitting, wirelessly or wired, data communication between said docking port of said unmanned aerial vehicle and corresponding docking port of the another unmanned aerial vehicle or of a docking station docking port (Wilson ¶0088).
Regarding claim 17, Kutzmann in view of Wilson teaches the method of claim 14, further comprising networking said docking port of said unmanned aerial vehicle with docking ports of other unmanned aerial vehicles and/or of other docking stations (Wilson ¶0088).
. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-4, 10-13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Examiner deems the system of claim 1, wherein said unmanned aerial vehicle further comprises an optical guidance system and wherein said optical guidance system includes at least one optical sensor and at least one light emitter, said at least one optical sensor and at least one light emitter being incorporated in said docking port, and said optical guidance device being operable to determine relational position and/or distance to said other docking port to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include incorporating an active optical sensor into a docking port in the context of claim 1. 
Claims 3-4 depend from claim 2, and are deemed allowable at least by virtue of their dependence on allowable claim 2. 
an article of clothing including said docking station, wherein said controller is operable to control said propulsion system to dock said unmanned aerial docking port with a docking port of said docking station to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include incorporation of such a docking station into an article of clothing.
Claims 11-12 depend from claim 10, and are deemed allowable at least by virtue of their dependence on allowable claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669